Citation Nr: 1519886	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hernia residuals.

2.  Entitlement to service connection for residuals of a right side rib procedure, to include a scar.

3.  Entitlement to an initial, compensable evaluation for a scar, left chest.

4.  Entitlement to an initial, compensable evaluation for bilateral hearing loss.

5.  Entitlement to a 10 percent evaluation based one multiple, non-compensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran has on appeal a claim seeking service connection for a "hiatal hernia", but while he was treated for several hernias in service, it is unclear that any of them were hiatal in nature.  The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue on appeal as entitlement to service connection for hernia residuals.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for hernia residuals and residuals of a right side rib procedure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected left chest scar healed post-operatively without breakdown, is asymptomatic, linear, measures 2 cm in length and 2 mm in width, is slightly lightened, flat, non-tender, non-adherent, symmetrical, with no loss of subcutaneous tissue, is manifested by normal sensation, and does not affect nearby structural function.

2.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by, at worst, Level I hearing impairment in the right ear, and Level II hearing impairment left ear.

3.  Evidence of record does not indicate that the Veteran's non-compensable, service-connected disabilities are of such severity as to clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for a scar, left chest, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2014).

2.  The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Veteran was notified of the criteria for establishing increased ratings on several occasions, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates.  Nothing more is required in this case.  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available, and no outstanding post-service records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations (in the appropriate specialties) in June 2011, July 2011, and September 2011.  The examiners, medical professionals, reviewed the Veteran's records, listened to the Veteran's assertions, and performed examinations in accordance with the rating criteria for the claims on appeal which are decided herein.  The examiners provided the Board with sufficient information to rate his disabilities.  Importantly, neither the Veteran nor his representative has claimed that either disability has worsened since these examinations were conducted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Ratings

In this case, the Veteran was service connected for a left chest scar and bilateral hearing loss in July 2011, each effective August 10, 2010.  The Veteran is challenging these initial ratings, arguing that each disability is more severe than the assigned non-compensable ratings would so indicate.

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7. 

Scar, Left Chest

Here, the Veteran claims entitlement to a compensable evaluation for his service-connected left chest scar, currently rated pursuant to Diagnostic Code 7805.  
Diagnostic Code 7805 encompasses scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, to include any disabling effects not otherwise provided for by Diagnostic Codes 7800-04.  See 38 C.F.R. § 4.118.  The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran filed his underlying service-connection following that date, the new criteria are for application in this case.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein. 

The most comprehensive findings regarding the severity of the Veteran's service-connected left chest scar are contained within a July 2011 VA examination report.  Upon physical examination of the left chest, it was noted that his service-connected left chest scar healed post-operatively without breakdown, was asymptomatic, linear, measured 2 cm in length and 2 mm in width, was slightly lightened, flat, non-tender, non-adherent, symmetrical, with no loss of subcutaneous tissue, was manifested by normal sensation, and did not affect nearby structural function.
As the Veteran's scar was asymptomatic, there was no indication of limitation upon the Veteran's routine daily activities or employment due to the scar, and no indication of gross distortion, asymmetry, or disfigurement. 

Based on a review of the pertinent evidence, to include other medical evidence of record, and the detailed, competent, and comprehensive findings of the July 2011 VA examiner, the Board finds that an initial, compensable disability rating for a left chest scar is not warranted for any period on appeal.

Turning to all potentially-applicable codes, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  See 38 C.F.R. § 4.118.  As the Veteran's scar is located on his left chest, a compensable rating is not warranted under this code. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  A deep scar is one associated with underlying soft tissue damage.  As documented in the July 2011 VA examination report, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is either deep or nonlinear.  Hence, Diagnostic Code 7801 is not for application. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  A superficial scar is one not associated with underlying soft tissue damage.   In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under this code. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  The July 2011 VA examiner specifically noted that there was no pain or tenderness upon physical examination of the Veteran's left chest scar.  As such, a compensable rating is not warranted pursuant to this code. 

As noted above, the Veteran's scar is currently rated as non-compensable under Diagnostic Code 7805, which encompasses other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, and any disabling effects not provided for by those codes.  See 38 C.F.R. § 4.118.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  See Id. However, the July 2011 VA examiner found that the Veteran's scar to be small, linear, flat, non-tender, non-adherent, symmetrical, with no loss of subcutaneous tissue, manifested by normal sensation, not affecting nearby structural function, and otherwise asymptomatic.  As the evidence of record does not demonstrate any disabling effects due to the scar itself, a compensable rating is not warranted pursuant to this code. 

Of note, while the Veteran disagreed with the noncompensable rating that was assigned, neither he, nor his representative, have identified any basis upon which a compensable rating could be based.

As described, the criteria for a compensable schedular rating have not been met, and the Veteran's claim is denied. 




Bilateral Hearing Loss

With respect to the Veteran's service-connected sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

Regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2014).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a), (b) (2014).  In this case, as will be discussed, neither of these exceptions are applicable.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A review of the evidence of record reveals that the Veteran was afforded a VA audiological examination for compensation purposes in June 2011.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
55
65
LEFT
30
30
55
65
75

The puretone threshold average was 50 in the Veteran's right ear, and 56 in the left.  His speech discrimination score was 94 percent in the right ear and 90 percent in the left.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear, and Level II in the left, under Table VI.  The examiner further noted that there was no significant effects on the Veteran's usual daily activities, or on his occupation, as a result of his hearing impairment.  See Martinak, supra.

The Veteran was next afforded a VA audiological examination in September 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
55
65
LEFT

30
60
65
75

The puretone threshold average was 50 in the Veteran's right ear, and 58 in the left.  His speech discrimination score was 94 percent in the right ear and 94 percent in the left.  Under the applicable schedular criteria, the findings above again represent Level I hearing impairment in the right ear, and Level II in the left, under Table VI.  The examiner further noted that the Veteran's hearing loss had did not affect his occupational functioning and daily activities.  See Martinak, supra.

When combined on Table VII, the Level I designation in the right ear, coupled with the Level II designation of the left ear, result in a non-compensable rating based on the results of the VA examinations of record.  The mechanical application of the rating criteria, therefore, does not warrant a compensable rating for bilateral hearing loss at this time.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

As shown on the two audiometric tests, the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more, and neither test showed a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, Table VIIa is not for application. 
Accordingly, a compensable schedular rating is not warranted, and the Veteran's claim is denied.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for either disability, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  For scars, the schedular rating criteria consider many factors, such as size, depth, tenderness, etc.  Here, the Veteran's scar is small, flat, and otherwise asymptomatic.  Further, with regard to applicable diagnostic codes, the Veteran's scar would need to be significantly larger, deeper, etc. in order to warrant a compensable evaluation.  As to hearing loss, and as noted, the Veteran's disability is determined based on the mechanical application of a rating table, and the Veteran's auditory condition simply does not warrant a compensable evaluation.  The Veteran has not described any side effects from his scar or his hearing loss that would make either case unique or unusual.  

Moreover, even if the schedular rating criteria did not adequately describe either disability, there is no indication that the Veteran has been hospitalized in conjunction with the issues on appeal.  The examiners did not even suggest that either service connected disability caused significant interference with employment. As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is not warranted for either disability.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  either disability, and the VA examinations of record did not indicate that the Veteran would be unable to maintain gainful employment as the result of his either disorder.  As such, Rice is not applicable.  

Multiple Non-Compensable Service-Connected Disabilities

When a Veteran is has two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Here, the Veteran has been granted non-compensable disability evaluations for a left chest scar and bilateral hearing loss.  However, both audiological examiners opined that the Veteran's hearing loss had no effect on either his daily activities or his occupation.  Further, the July 2011 VA examiner found that the Veteran's scar was essentially asymptomatic.

As such, the Board finds that there is no indication from the record that the Veteran's functional impairment from his service-connected disabilities clearly interfered with his normal employability.  Accordingly, the Board finds that the criteria for application of 38 C.F.R. § 3.324 have not been met, and the Veteran's claim is denied.


ORDER

An initial, compensable evaluation for a scar, left chest, is denied.

An initial, compensable evaluation for bilateral hearing loss is denied.

A 10 percent evaluation based one multiple, non-compensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.


REMAND

The Veteran claims that a currently-diagnosed hiatal hernia was originally incurred during his period of active service.  Further, he has asserted that a right side rib procedure was performed during his period of service which resulted in current residuals (a scar).  As noted in the introduction, the Veteran is considered to be seeking treatment for hernia residuals, not specifically for a hiatal hernia.

The Veteran has asserted that treatment records, generated during his period of active service, are missing from the record.  Specifically, a note entitled 795th Aircraft Control and Warning (AC&W) Squadron, directed the Veteran to a medical facility in Alaska for a period of 15 days for the purpose of medical treatment.  The note does not provide any details as to the nature of the Veteran's disease or injury, and reports from this period of treatment have not been associated with the record.  However, the Veteran asserts that he was treated for a hernia during this time.

The Board further notes that each claimed disorder may be manifested, at least in part, by chest pain.  To that end, several service treatment records, to include in-service Reports of Medical History, indicate a long history of chest pain.  Although denied on enlistment, such was noted in September 1957, October 1957, November 1964, January 1968, and on separation in May 1973.

In an August 2011 statement, the Veteran maintained that his hiatal hernia originated in 1972, when he and another airman were transporting a heavy, wooden crate.  He indicated that he heard a popping sensation in his chest at that time, and that was the only injury, aside from his rib resection, that he experienced which could have caused his hiatal hernia.  He further noted that a rib resection was performed not long before his separation in 1973 as a result of an injury sustained while repairing a pin setter in a bowling alley.  He explained that the procedure took place at Wurtsmith AFB in Oscoada, Michigan.

In a February 2014 statement noted that he was treated for a hiatal hernia while stationed with the 795th AC&W Squadron in March 1955.  He noted that his service treatment records were partially destroyed in a fire in St. Louis, Missouri, in 1973.  However, he also indicated that the document noted above, which ordered him to treatment in Alaska for a period of 15 days, was related to a hiatal hernia.  Specifically, the Veteran indicated that was seen at Elmendorf Air Force Base in Alaska.

A review of the Veteran's service treatment records show that a medical officer noted in September 1957 that the Veteran was treated in 1955 for an inguinal hernia without surgery, with no return of the hernia.  On his separation physical in May 1973, the Veteran was noted to have undergone a hernioplasty in the left lower quadrant in 1973.

It does not appear that any attempt has been made to procure the treatment records from Alaska in March 1955.  Therefore, an attempt to obtain any available records from this period of treatment in March 1955 must be made.  This should be done. 

The Veteran should then be provided with a VA examination to determine whether he has any residual from an in-service hernia or rib procedure.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the Veteran's claims folder any outstanding service treatment records, to include those associated with treatment at Elmendorf Air Force Base in March 1955, and those from Wurtsmith AFB in Oscoada, Michigan from 1973.

If the records are not available, or if the search(s) for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has any residuals from an in-service hernia.  

In so doing, the examiner should review the October 1957 medical history survey on which it was noted that the Veteran was treated in 1955 for an inguinal hernia without surgery, with no return of the hernia; and his separation physical in 1973 in which it was noted that the Veteran had undergone a hernioplasty in the left lower quadrant in 1973.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


